DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 recites the limitation "the molten compound" in Claim 53 which is further dependent upon Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims as they currently read do not require melting. For purposes of examination the Examiner will omit the term molten from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-14, 16, 29, 35, 37, 39, 53, 56, 62 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidalat et al. (US PG Pub. 2020/0023555).
Regarding Claim 1: Vidalat et al. discloses a method for recycling a transfer product ([0001]) having at least one carrier film ([0009] and [0060], PET carrier film), wherein a transfer ply is arranged detachably at least partially on the at least one carrier film ([0009] and [0060], ink layer comprising waxes, resins and at least a pigment, for example carbon black), and wherein the following steps are carried out in the method: a) shredding the transfer product, by means of a shredder or a shredding device, into transfer product shreds ([0081] and [0130], either previously at a different location or in the early parts of the extruder the film is cut/shred) , b) extruding the transfer product shreds into an extrusion product ([0116]-[0120]).
Regarding Claim 2: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the transfer product shreds comprise transfer ply constituents and/or carrier film shreds ([0060] and [0139]).
Regarding Claim 3 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the transfer ply constituents comprise varnish residues or and/or varnish dusts or and/or fine material ([0009], varnish is defined as a resin dissolved in a liquid for application to a surface. Here the ink layer comprising waxes, resins and at least a pigment, for example carbon black, which is applied to the carrier layer).
Regarding Claim 5: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the at least one carrier film comprises PET as main constituent, wherein the proportion of PET in the carrier film is more than 97% ([0009], support film is described as  PET and nothing else so it is the Examiner’s position that the carrier film is at least 97 % PET).
Regarding Claim 6: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the at least one transfer ply, has at least one layer comprising a color layer ([0009] and [0060], ink layer comprising waxes, resins and at least a pigment, for example carbon black).
Regarding Claim 11: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the following step is further performed before step a): collecting the transfer product by means of a collection vessel ([0092], grid 87 may be closed to form a cage (collection vessel) around the rolls).
Regarding Claim 12: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the following step is further performed before step a): transporting the collection vessel to the shredder or the shredding device by hand and/or by means of a feeder (grid 87 with cage (as described above) is provided near the cutting elements 105, Figure 3).
Regarding Claim 13: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, before step a), the transfer product has a foreign material proportion in the range of from 0 wt.-% to 5 wt.-% (([0009] transfer product is described as being 69% and 76% by weight of the PET carrier film, with an ink layer composed of waxes, resins and at least a pigment, for example carbon black, representing between 24% and 31% by weight, and a “backing” composed of silicone derivatives representing less than 0.3% by weight, therefore it is the Examiner’s position that there is 0 wt % foreign material).
Regarding Claim 14 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, before step a), the transfer product has a proportion of adhesive strips and/or splicing tapes in the range of from 0 wt.-% to 0.5 wt.-% (([0009] transfer product is described as being 69% and 76% by weight of the PET carrier film, with an ink layer composed of waxes, resins and at least a pigment, for example carbon black, representing between 24% and 31% by weight, and a “backing” composed of silicone derivatives representing less than 0.3% by weight, therefore it is the Examiner’s position that there is 0 wt % adhesive strips or splicing tapes).
Regarding Claim 16. (Currently Amended) The method according to claim 1, wherein the shredder or the shredding device cuts or shreds the transfer product in step a). ([0081] and [0130], either previously at a different location or in the early parts of the extruder (105) the film is cut/shred).
Regarding Claim 29 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, during the extruding in step b), the transfer product shreds, are plasticized and homogenized by means of an extruder system (as described above the shreds are mixed and compressed by the extruder ([0117]-[0121]).
Regarding Claim 35 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, after step b), the extrusion product has a purity in the range of from 60.0 wt.-% to 100.0 wt.-%.  As described above, (([0009] transfer product is described as being 69% and 76% by weight of the PET carrier film, with an ink layer composed of waxes, resins and at least a pigment, for example carbon black, representing between 24% and 31% by weight, and a “backing” composed of silicone derivatives representing less than 0.3% by weight, therefore it is the Examiner’s position that the purity is between 69% and 76% because the transfer product comprises the entirety of the extrusion product)
Regarding Claim 37: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, after step b), the extrusion product is colorless, transparent, crystal clear, opaque, dyed, at least partially dyed or colored ([0174]-[0179], describes the densified material may be any color based upon the color of the original film or mixture of films).
Regarding Claim 39: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein, after step b), the extrusion product is suitable for at least one subsequent process or a combination of processes, selected from: injection molding, extrusion, pressing processes, compounding, chemical recycling and/or energy recovery ([0206]-[0215] and [0222]).
Regarding Claims 53 and 56: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the following step is further performed after step a) or after step b): f) compounding the extrusion product and/or the transfer product shreds, wherein additives are added in order to provide a compound with improved material properties ([0168], Vidalat et al. describes additives may be added before compressing in the extruder).
Regarding Claim 62: Vidalat et al. discloses the method as described above in the rejection of claim 53.  Vidalat et al. further discloses wherein, in step f), during the compounding, a vacuum or and/or negative pressure is generated in the compounder ([0121], extruder may be equipped with degassing zones).
Regarding Claim 65: Vidalat et al. discloses the method as described above in the rejection of claim 53.  Vidalat et al. further discloses wherein, after step f), the compound or and/or granular material has a purity in the range of from 20.0 wt.-% to 99.9 wt.-%. As described above, (([0009] transfer product is described as being 69% and 76% by weight of the PET carrier film, with an ink layer composed of waxes, resins and at least a pigment, for example carbon black, representing between 24% and 31% by weight, and a “backing” composed of silicone derivatives representing less than 0.3% by weight, therefore it is the Examiner’s position that the purity is between 69% and 76% because the transfer product comprises the entirety of the extrusion product).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 21, 23, 24, 31, 36, 40, 42, 43, 47, 51, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalat et al. (US PG Pub. 2020/0023555).
Regarding Claims 17, 21, 23, 40, 42, 43, 47 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses that it is known in the art to de-ink the transfer ply either by chemical baths or scraping ([0115]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found such steps obvious.
Regarding Claim 24: Vidalat et al. discloses the method as described above in the rejection of claim 21.  Vidalat et al. further discloses wherein the transfer product shreds after step c) have a varnish residue proportion in the range of from 0 wt.-% to 100 wt.-%. This limitation isn’t limiting because either the cleaning didn’t work and the transfer ply % is the same as the original film or it worked and the carrier film is completely cleaned and has 0% of the ink (varnish) layer.
Regarding Claim 31: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. further discloses wherein the melting temperature of the transfer product shreds, in step b) during the extruding is in a range of from 100°C to 350°C ([0069], [0136]-[0137], the maximum compression temperature is described as being  +/- 35°C from T2 ([0138]) (T2 is described as the ink layers melting temperature which is between 40 and 90°C ([0073]) ) which is described as lower than T1 (which is described as 245-265°C for PET ([0069]). Based on those numbers the described extrusion temperature could be as low as 5ׄ°C and as high as 125°C.  Overlapping ranges are prima facie obvious.  Additionally, Vidalat et al. disclose that the compression (extrusion) temperature…seems to be a parameter making it possible to modify the level of hardness (level of densification) for the densified material ([0139] and [0163]).  Given those teachings a person having ordinary skill at the time of invention would have found compression temperature (extrusion temperature) to be a result effective variable and found it obvious to modify the temperature to control the hardness (level of densification) of the material.
Regarding 36 : Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. is silent as to: the extrusion product has an intrinsic viscosity in the range of from 0.3 dl/g to 0.9 dl/g.  However, given the similarity between the instant invention and that of Vidalat et al. it is the Examiner’s position that said intrinsic viscosity is inherent or obvious an could be modified by modifying the extrusion temperature as described above. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 51: Vidalat et al. discloses the method as described above in the rejection of claim 47.  Vidalat et al. further discloses wherein, after step e), the transfer product shreds have a purity in the range of from 60.0 wt.-% to 100.0 wt.-%. As described above, [0009] transfer product is described as being 69% and 76% by weight of the PET carrier film and thus the limitation would necessarily be met.
Regarding Claim 63: Vidalat et al. discloses the method as described above in the rejection of claim 53.  Vidalat et al. is silent as to: wherein, after step f), the compound or and/or granular material, has a notch toughness, at room temperature, in the range of from 1 kJ/m2 to 100 kJ/m2. However, given the similarity between the instant invention and that of Vidalat et al. it is the Examiner’s position that said notch toughness is inherent or obvious and could be modified by modifying the extrusion temperature as described above. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 64: Vidalat et al. discloses the method as described above in the rejection of claim 1.  Vidalat et al. is silent as to: wherein, after step f), the compound or and/or granular material, has a modulus of elasticity (E modulus), in the range of from 1,000 MPa to 10,000 MPa. However, given the similarity between the instant invention and that of Vidalat et al. it is the Examiner’s position that said modulus of elasticity is inherent or obvious an could be modified by modifying the extrusion temperature as described above. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) as filed 21 June 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744